Wyatt, Presiding Justice.
John D. Carswell filed his suit against W. R. Roberts and S. M. Whitley Company, Incorporated, in the Superior Court of Jenkins County, seeking specific performance of a contract for the sale of land. A general demurrer to the petition was sustained. The exception here is to that judgment. Held:
The contract in the instant case describes the land to be sold under the contract as follows: “The undersigned seller *284agrees to sell, and the undersigned purchaser to buy through ------------------------------------------as agent, all that certain lot of land in----------------------------W. R. Roberts Property — Perkins, Ga. bordered by R. R. track, State Park, and field belonging to widow.” Under special, stipulations it is provided: “There shall be at least 97 .acres in-the tract ■ — ■ price to be adjusted pro rata if there is.-deficiency. Sale is contingent on there being delivered to buyer a government contract providing for payments of at least $800 per year for 10 years.” This is all the description of the property contained in the contract of sale. From a mere reading of this description, it is apparent that it is insufficient to support an action for specific performance. The property is described as a “lot of land in W. R. Roberts Property, Perkins, Ga. bordered by R. R. track, State Park, and field belonging to widow.” These lines are completely indefinite. Neither the name of the railroad company to which the track belongs, the name of the State Park, nor the name of the widow to whom the field belongs is given. Nor is it stated in the description whether the land in question is bounded on the north, south, east, or west by the State Park; nor is the location of the land with reference to either of the other boundaries given. It is therefore impossible to locate the property covered by the contract, and the description is accordingly insufficient to form the basis of an action for specific performance. The judgment sustaining the general demurrer was, therefore, not erroneous for any reason assigned.
Submitted July 13, 1959
Decided September 11, 1959.
George W. Fryhofer, Thomas M. Odom, for plaintiff in error.
L. P. Strickland, J. P. Cheney, G. C. Dekle, Jr., contra.

Judgment affirmed.


All the Justices concur.